

REGISTRATION RIGHTS AGREEMENT: SERIES E




THIS REGISTRATION RIGHTS AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
this 17th day of December, 2004 by and between ALLION HEALTHCARE, INC., a
Delaware corporation (together with its successors and assigns, the
“Corporation”), and the persons who are signatories hereto (together with their
successors and assigns, the “Securityholders”).


RECITALS


WHEREAS, the Corporation and the Securityholders will enter into a Subscription
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Subscription Agreement”), pursuant to which the Securityholders have
agreed, inter alia, to purchase, and the Corporation have agreed, inter alia, to
issue and sell to the Securityholders, certain shares of Series E Preferred
Stock (as defined below);


WHEREAS, the Corporation and the Securityholders deem it in their respective
best interests to provide for certain arrangements with respect to the
registration of shares of Series E Preferred Stock (as defined below) under the
United States Securities Act of 1933, as amended (the “Securities Act”); and


WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the consummation of the transactions contemplated by the Subscription
Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


Section 1. Definitions. (a) As used herein, each of the following terms shall
have the meaning set forth or referred to below:


“Affiliate” shall mean (i) with respect to any individual, (A) a spouse or first
generation descendant of such individual and (B) any trust, limited liability
company or family partnership whose beneficiaries shall solely be such
individual and/or such individual’s spouse and/or any other individual related
to the first degree by blood or adoption to such individual or such individual’s
spouse and (ii) with respect to any Person which is not an individual, a
director, officer, general partner or managing member of such Person, and any
other Person that, directly or indirectly through one or more intermediaries
Controls, is Controlled by, or is under common Control with, such Person. For
purposes hereof, “Control” (including, with correlative meanings, the terms
“Controlling,” “Controlled by” and “under common Control with”), as applied to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.


“Business Day” shall mean any day that is not a Saturday, Sunday or legal
holiday on which banking institutions in the State of New York are authorized or
obligated to close.





       

--------------------------------------------------------------------------------

 


“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Corporation, as constituted on the date hereof, and any stock into which such
Common Stock shall have been changed or any stock resulting from any
recapitalization, reorganization, merger, sale of assets or reclassification.


“Corporation” shall have the meaning set forth in the first paragraph of this
Agreement.


“Delay Period” shall have the meaning set forth in Section 2(d) hereof.


“Demand Notice” shall have the meaning set forth in Section 2(a) hereof.


“Demand Registration” shall have the meaning set forth in Section 2(a) hereof.


“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.


“Hold Back Period” shall have the meaning set forth in Section 4(a) hereof.


“Holder” or “Holders” shall mean the Securityholders and/or any successors
thereto or assignees or transferees thereof who or which comply with the second
sentence of Section 10 hereof.


“Inspectors” shall have the meaning set forth in Section 5(j) hereof.


“Interruption Period” shall have the meaning set forth in Section 5(k) hereof.


“Losses” shall have the meaning set forth in Section 8(a) hereof.


“NASD” shall mean the National Association of Securities Dealers, Inc., or any
successor thereof.


“Other Shares” shall mean, at any time, those shares of Common Stock or other
securities convertible into Common Stock which do not constitute Primary Shares
or Registrable Shares.


“Person” shall mean any natural person, corporation, limited partnership,
limited liability company, general partnership, joint stock company, joint
venture, association, company, trust, bank, trust company, land trust, business
trust or other organization whether or not a legal entity, and any government or
agency or political subdivision thereof.


“Piggyback Registration” shall have the meaning set forth in Section 3(a)
hereof.


“Primary Shares” shall mean, at any time, the authorized but unissued shares of
Common Stock or shares of Common Stock held by the Corporation in its treasury.


“Prospectus” shall mean the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Shares covered by such Registration Statement and all other
amendments and supplements to such prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.





    - 2 -  

--------------------------------------------------------------------------------

 


“Subscription Agreement” shall have the meaning set forth in the first recital
to this Agreement.


“Records” shall have the meaning set forth in Section 5(j) hereof.


“Registrable Shares” shall mean, at any time, with respect to any Holder (i) any
Shares and (ii) any other securities issued and issuable with respect to any
such Shares or the Series E Preferred Stock by way of a stock dividend, stock
distribution or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation, sale of assets or other reorganization,
in each case in clauses (i) and (ii) which at any time are held by Holders (it
being understood that, for purposes of this Agreement, a Person shall be deemed
to be a holder of Registrable Shares whenever such Person has the right to
acquire or obtain from the Corporation any Registrable Shares, whether or not
such acquisition has actually been effected), if and so long as (x) such Shares
have not been sold to or through a broker or dealer or underwriter in a public
distribution or a public securities transaction and (y) such Shares have not
been sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(1) thereof so that all
transfer restrictions and restrictive legends with respect to such Shares are
removed upon the consummation of such sale and the seller and purchaser of such
shares of Common Stock shall have received an opinion of counsel for the
Corporation, which shall be in form and content reasonably satisfactory to the
seller and purchaser and their respective counsel, to the effect that such
Shares in the hands of the purchaser are freely transferable without restriction
or registration under the Securities Act in any public or private transaction.


“Registration” shall mean registration under the Securities Act of an offering
of Registrable Shares or Other Shares pursuant to a Demand Registration or a
Piggyback Registration.


“Registration Statement” shall mean any registration statement of the
Corporation under the Securities Act that covers any of the Registrable Shares
pursuant to the provisions of this Agreement, including the related Prospectus,
all amendments and supplements to such registration statement (including pre-
and post-effective amendments), all exhibits thereto and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.


“SEC” shall mean the United States Securities and Exchange Commission, or any
successor thereof.


“Securities Act” shall have the meaning set forth in the second recital to this
Agreement.


“Securityholders” shall have the meaning set forth in the first paragraph of
this Agreement.


“Series E Preferred Stock” shall mean the Series E Convertible Preferred Stock
of the Corporation.





    - 3 -  

--------------------------------------------------------------------------------

 


“Shares” shall mean shares of Common Stock issuable upon conversion of the
Series E Preferred Stock.


“Underwritten Offering” shall mean a registration under the Securities Act in
which securities of the Corporation are sold to an underwriter for reoffering to
the public.


(b) Words used herein, regardless of the number and gender specifically used,
shall be deemed and construed to include any other number, singular or plural,
and any other gender, masculine, feminine or neuter, as the context requires.
The word “or” is not exclusive and the word “including” means “including without
limitation.” Unless otherwise specified, all accounting terms used in this
Agreement shall be interpreted in accordance with generally accepted accounting
principles in the United States as in effect from time to time, applied on a
consistent basis.


Section 2. Demand Registration. (a) At any time, and from time to time after the
one year anniversary of the Subscription Agreement, the Holders of a majority in
number of the Registrable Shares, shall have the right, by written notice (the
“Demand Notice”) given to the Corporation, to request that the Corporation
register (a “Demand Registration”) under and in accordance with the provisions
of the Securities Act all or any portion of such Holders’ Registrable Shares.
Upon receipt of any such Demand Notice, the Corporation shall promptly, but in
no event more than five (5) business days after receipt thereof, notify each
other Holder of the receipt of such Demand Notice and, subject to the
limitations set forth below, shall include in the proposed registration all
Registrable Shares. In connection with any Demand Registration in which more
than one Holder or holders of Other Shares of the Corporation participates,
whether directly or through exercise of piggyback rights, in the event that such
Demand Registration involves an underwritten offering and the managing
underwriter or underwriters participating in such offering advise in writing the
Holders of Registrable Shares to be included in such offering that the total
amount of Shares to be included in such offering exceeds the amount that can be
sold in (or during the time of) such offering without delaying or jeopardizing
the success of such offering (including the price per share of the Shares to be
sold), then the number of Registrable Shares, Primary Shares and Other Shares
(which have registration rights with respect to such offering) shall be reduced
on a pro rata basis (based upon the number of shares requested or proposed to be
registered by each such holder and the Corporation) to a number deemed
satisfactory by such managing underwriter or underwriters, provided, that the
securities to be excluded shall be determined in the sequence reflected in
Section 3(b)(A). The Holders as a group shall be entitled to one Demand
Registration on Form S-1, and, as a group, up to three Demand Registrations on
Form S-2 or Form S-3 (or any successor form thereto); provided, that any Demand
Registration that does not become effective or is not maintained for the time
period required in accordance with Section 2(c) hereof shall not count as one of
such Demand Registrations.


(b) The Corporation shall as soon as practicable, but in no event more than 90
days after the date on which the Corporation receives a Demand Notice given by
the Holders in accordance with Section 2(a) hereof, file with the SEC, and the
Corporation shall thereafter use its best efforts to cause to be declared
effective within 180 days following the date the Corporation receives such
Demand Notice, a Registration Statement on the appropriate form for the
registration and sale, in accordance with the intended method or methods of
distribution, of the total number of Registrable Shares specified by the Holders
in such Demand Notice together with any other Registrable Shares with respect to
which the Corporation has received a written request for inclusion in accordance
with Section 2(a) hereof, subject to reduction as set forth in Section 2(a)
hereof.





    - 4 -  

--------------------------------------------------------------------------------

 


(c) The Corporation shall keep each Registration Statement filed pursuant to
this Section 2 continuously effective and usable for the resale of the
Registrable Shares covered therebyuntil all the Registrable Shares covered by
such Registration Statement have been sold pursuant to such Registration
Statement, or until such time, as in the written opinion of counsel to the
Corporation, all Registrable Shares are eligible for resale under paragraph (k)
of Rule 144.


(d) The Corporation shall be entitled to postpone the filing of any Registration
Statement otherwise required to be prepared and filed by the Corporation
pursuant to this Section 2, or suspend the use of any effective Registration
Statement under this Section 2, for a reasonable period of time which shall be
as short as practicable, but in any event not in excess of 60 days (a “Delay
Period”), if the Corporation determines in good faith that the registration and
distribution of the Registrable Shares covered or to be covered by such
Registration Statement would materially interfere with any pending material
financing, acquisition, disposition or corporate reorganization or other
material corporate development involving the Corporation or any of its
subsidiaries or would require premature disclosure thereof and promptly gives
the Holders written notice of such determination, containing a statement of the
reasons for such postponement and an approximation of the period of the
anticipated delay; provided, however, that (i) the aggregate number of days
included in all Delay Periods during any consecutive 12 months shall not exceed
the aggregate of (x) 120 days minus (y) the number of days occurring during all
Hold Back Periods and Interruption Periods during such consecutive 12 months and
(ii) a period of at least 60 days shall elapse between the termination of any
Delay Period, Hold Back Period or Interruption Period and the commencement of
the immediately succeeding Delay Period. If the Corporation shall so postpone
the filing of a Registration Statement, the Holders of Registrable Shares to be
registered shall have the right to withdraw the request for registration by
written notice given by the Holders of a majority of the Registrable Shares that
were to be registered to the Corporation within 45 days after receipt of the
notice of postponement or, if earlier, the termination of such Delay Period. The
time period for which the Corporation is required to maintain the effectiveness
of any Registration Statement shall be extended by the aggregate number of days
of all Delay Periods, all Hold Back Periods and all Interruption Periods
occurring during such Registration. The Corporation shall not be entitled to
initiate a Delay Period unless it shall (A) concurrently prohibit sales by other
securityholders under registration statements covering securities held by such
other securityholders and (B) forbid purchases and sales in the open market by
all officers and executives of the Corporation.


(e) The Holders of a majority in number of the Registrable Shares to be included
in a Registration Statement pursuant to this Section 2 may, at any time prior to
the effective date of the Registration Statement relating to such Demand
Registration, revoke such request by providing a written notice to the
Corporation revoking such request, in which case such request will not count,
except as provided below, towards the quota of Demand Registrations to which the
Holders are entitled pursuant to this Agreement. In the event of such
revocation, the Holders of the Registrable Shares to be included in such Demand
Registration shall reimburse the Corporation for their pro rata share (based
upon the number of Shares requested or proposed to be registered in such
Registration) of the out-of-pocket registration expenses referred to in Section
6 hereof incurred by the Corporation in connection with the preparation, filing
and processing of the Registration Statement, unless (i) there has been a
material adverse change in the business, assets, properties, condition
(financial or other) or results of operations of the Corporation and its
subsidiaries taken as a whole, since the time of the Demand Notice, (ii) such
revocation was based on the Corporation’s failure to comply in any material
respect with its obligations hereunder or (iii) the Holders of a majority in
number of the Registrable Shares to be included in such Demand Registration
choose to count the Demand Registration as one of the Demand Registrations to
which the Holders are entitled pursuant to this Agreement.





    - 5 -  

--------------------------------------------------------------------------------

 


Section 3. Piggyback Registration. (a) If at any time the Corporation proposes
to file a registration statement under the Securities Act with respect to a
public offering of Shares for its own account (other than a registration
statement (i) on Form S-8 or any successor form thereto, (ii) filed solely in
connection with a dividend reinvestment plan or employee benefit plan covering
officers or directors of the Corporation or its Affiliates or (iii) on Form S-4
or any successor form thereto, in connection with a merger, acquisition,
exchange offer or similar corporate transaction) or for the account of any
holder of Other Shares, then the Corporation shall give written notice of such
proposed filing to each Holder at least 30 days before the anticipated filing
date and, subject to Section 3(b), shall register for resale all Registrable
Shares (a “Piggyback Registration”). Subject to Section 3(b) hereof, the
Corporation shall include in each such Piggyback Registration all Registrable
Shares. Each Holder shall be permitted to withdraw all or any portion of the
Registrable Shares of such Holder from a Piggyback Registration at any time
prior to the effective date of such Piggyback Registration. The Holders shall be
entitled to an unlimited number of Piggyback Registrations.


(b) The Corporation shall permit the Holders to include all such Registrable
Shares on the same terms and conditions as the Shares or Other Shares, if any,
of the Corporation included therein. Notwithstanding the foregoing, in the event
that any Piggyback Registration involves an underwritten offering and the
managing underwriter or underwriters participating in such offering advise in
writing the Holders requesting registration that the total amount of securities
requested to be included in such Piggyback Registration exceeds the amount which
can be sold in (or during the time of) such offering without delaying or
jeopardizing the success of the offering (including the price per share of the
securities to be sold), then the number of Primary Shares, Registrable Shares
and Other Shares (which have registration rights with respect to such offering)
requested or proposed to be registered in such offering shall be reduced to a
number deemed satisfactory by such managing underwriter or underwriters,
provided, that the securities to be excluded shall be determined in the
following sequence:


(A)    in the event the offering was proposed by or for the account of any
holder of Shares: (i) first, the Primary Shares; and (ii) second, the Other
Shares and the Registrable Shares on a pro rata basis (based upon the number of
Shares requested to be registered by each such holder);





    - 6 -  

--------------------------------------------------------------------------------

 


(B)    in the event the offering was proposed by or for the account of the
Corporation: (i) first, the Other Shares and the Registrable Shares on a pro
rata basis (based upon the number of Shares requested to be registered by each
such holder); and (ii) second, the Primary Shares.


(c) Nothing in this Agreement shall create any liability on the part of the
Corporation to the Holders if the Corporation in its sole discretion should
decide not to file a Registration Statement proposed to be filed pursuant to
Section 3(a) hereof or to withdraw such Registration Statement subsequent to its
filing, regardless of any action whatsoever that a Holder may have taken,
whether as a result of the issuance by the Corporation of any notice hereunder
or otherwise.


Section 4. Holdback Agreement. (a) If (x) the Corporation shall file a
Registration Statement (other than a registration statement (i) on Form S-8 or
any successor form thereto, (ii) filed solely in connection with a dividend
reinvestment plan or employee benefit plan covering officers or directors of the
Corporation or its Affiliates or (iii) on Form S-4 or any successor form
thereto, in connection with a merger, acquisition, exchange offer or similar
corporate transaction) with respect to an underwritten offering of Shares or
similar securities or securities convertible into, or exchangeable or
exercisable for, such securities and (y) with reasonable prior notice, the
managing underwriter or underwriters advise the Corporation in writing (in which
case the Corporation shall notify the Holders with a copy of such underwriter’s
notice) that a public sale or distribution of Registrable Shares would
materially adversely affect such offering, then, each Holder shall, to the
extent not inconsistent with applicable law and unless such managing underwriter
or underwriters otherwise agree, refrain from, directly or indirectly, effecting
any public sale, distribution or short sale of any Registrable Shares (except as
part of such underwritten offering) during the period beginning ten days prior
to the effective date of such Registration Statement and continuing until the
earliest of (A) the abandonment of such offering, (B) such period of time as is
sufficient and appropriate in the opinion of the managing underwriter or
underwriters in order to complete the sale and distribution of securities
included in such registration (but in no event in excess of 90 days following
the effective date of any offering) and (C) the termination in whole or in part
of any “hold back” period obtained by the underwriter or underwriters in such
offering from the Corporation in connection therewith (each such period, a “Hold
Back Period”); provided, that the Holders shall not be subject to the
restrictions contained in this Section 4(a) unless each officer and director of
the Corporation (regardless of the number of Shares then owned by such officer
or director) and each beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of at least 5% of the issued and outstanding shares of Common
Stock also agree to be bound by such restrictions.


(b) If (x) the Corporation shall file a Registration Statement (other than a
registration statement (i) on Form S-8 or any successor form thereto, (ii) filed
solely in connection with a dividend reinvestment plan or employee benefit plan
covering officers or directors of the Corporation or its Affiliates or (iii) on
Form S-4 or any successor form thereto, in connection with a merger,
acquisition, exchange offer or similar corporate transaction) with respect to an
underwritten offering of Shares or similar securities or securities convertible
into, or exchangeable or exercisable for, such securities and (y) with
reasonable prior notice, the managing underwriter or underwriters advise the
Corporation in writing (in which case the Corporation shall notify the Holders
with a copy of such underwriter’s notice) that a public sale or distribution of
securities of the Corporation would materially adversely affect such offering,
then, the Corporation shall, to the extent not inconsistent with applicable law
and unless such managing underwriter or underwriters otherwise agree, refrain
from, directly or indirectly, effecting any public sale, distribution or short
sale of any securities of the Corporation (except as part of such underwritten
offering) during the applicable Hold Back Period.





    - 7 -  

--------------------------------------------------------------------------------

 


Section 5. Registration Procedures. In connection with the registration
obligations of the Corporation pursuant to and in accordance with Section 2 and
Section 3 hereof (and subject to Section 2 and Section 3 hereof), the
Corporation shall use reasonable best efforts to effect such registration to
permit the sale of such Registrable Shares in accordance with the intended
method or methods of disposition thereof, and pursuant thereto the Corporation
shall as expeditiously as possible (but subject to Section 2 and Section 3
hereof):


(a) prepare and file with the SEC a Registration Statement for the sale of the
Registrable Shares on any form for which the Corporation then qualifies or which
counsel for the Corporation shall deem appropriate, in accordance with such
Holders’ intended method or methods of distribution thereof, subject to Section
2(b) hereof, and use reasonable best efforts to cause such Registration
Statement to become effective and remain effective as provided herein;


(b) prepare and file with the SEC such amendments (including post-effective
amendments) to such Registration Statement, and such supplements to the related
Prospectus, as may be required by the applicable rules, regulations or
instructions under the Securities Act during the applicable period, in
accordance with the intended methods of disposition specified by the Holders of
the Registrable Shares covered by such Registration Statement, make generally
available earnings statements satisfying the provisions of Section 11(a) of the
Securities Act (provided that the Corporation shall be deemed to have complied
with this clause if it has complied with Rule 158 under the Securities Act), and
cause the related Prospectus as so supplemented to be filed pursuant to Rule 424
under the Securities Act, if necessary; provided, however, that before filing a
Registration Statement or Prospectus, or any amendments or supplements thereto
(other than reports required to be filed by it under the Exchange Act), the
Corporation shall furnish to the Holders of Registrable Shares covered by such
Registration Statement and each counsel for such Holders and each managing
underwriter, if any, for review and comment, copies of all documents required to
be filed;


(c) notify the Holders of any Registrable Shares covered by such Registration
Statement promptly and (if requested) confirm such notice in writing, (i) when
the Registration Statement, a Prospectus or Prospectus supplement or
pre-effective or post-effective amendment thereto has been filed, and, with
respect to such Registration Statement or any post-effective amendment, when the
same has become effective, (ii) of the receipt by the Corporation of any
notification with respect to any comments by the SEC with respect to such
Registration Statement or Prospectus or any amendment or supplement thereto or
of any request by the SEC for amendments or supplements to such Registration
Statement or the related Prospectus or for additional information regarding such
Holders, (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or the initiation of any
proceedings for that purpose, (iv) of the receipt by the Corporation of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Shares for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose and (v) of
the happening of any event that requires the making of any changes in such
Registration Statement, Prospectus or documents incorporated or deemed
incorporated therein by reference so that they will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;





    - 8 -  

--------------------------------------------------------------------------------

 


(d) use best efforts to obtain the withdrawal of any order suspending the
effectiveness of such Registration Statement, or the lifting of any suspension
of the qualification or exemption from qualification of any Registrable Shares
for sale in any jurisdiction in the United States;


(e) furnish to the Holder of any Registrable Shares covered by such Registration
Statement, each counsel for such Holders and each managing underwriter, if any,
without charge, one conformed copy of such Registration Statement, as declared
effective by the SEC, and of each post-effective amendment thereto, in each case
including financial statements and schedules and all exhibits and reports
incorporated or deemed to be incorporated therein by reference; and deliver,
without charge, such number of copies of the preliminary prospectus, any amended
preliminary prospectus, each final Prospectus and any post-effective amendment
or supplement thereto, as such Holder may reasonably request in order to
facilitate the disposition of the Registrable Shares of such Holder covered by
such Registration Statement in conformity with the requirements of the
Securities Act;


(f) prior to any public offering of Registrable Shares covered by such
Registration Statement, use best efforts to register or qualify such Registrable
Shares for offer and sale under the securities or “blue sky” laws of such
jurisdictions as the Holders of such Registrable Shares shall reasonably request
in writing and to keep such registrations or qualifications in effect for so
long as the Registration Statement covering such Registrable Shares remains in
effect; provided, however, that the Corporation shall in no event be required to
qualify generally to do business as a foreign corporation or as a dealer in any
jurisdiction where it is not at the time so qualified or to take any action that
would subject it to taxation in any such jurisdiction where it is not then
subject;


(g) upon the occurrence of any event contemplated by Section 5(c)(v) above,
prepare a supplement or post-effective amendment to such Registration Statement
or the related Prospectus or any document incorporated or deemed to be
incorporated therein by reference and file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Shares being sold
thereunder (including upon the termination of any Delay Period), such Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;


(h) use its best efforts to cause all Registrable Shares covered by such
Registration Statement to be listed on each securities exchange, if any, on
which similar securities issued by the Corporation are then listed or if no such
securities are so listed, to use its best efforts to cause all such Registrable
Shares to be listed or quoted on a national securities exchange, the NASD Over
The Counter Bulletin Board, or the Nasdaq Stock Market and, if quoted on the
Nasdaq Stock Market, use its best efforts to secure designation of all such
Registrable Shares as “NASDAQ Securities” within the meaning of Rules 11Aa2-1
and 11Aa3-1 promulgated under the Exchange Act or, failing that, to secure
Nasdaq Stock Market authorization for such Registrable Shares and, without
limiting the generality of the foregoing, to arrange for at least two market
makers to register as such with respect to such Registrable Shares with the
NASD;





    - 9 -  

--------------------------------------------------------------------------------

 


(i) on or before the effective date of such Registration Statement, provide the
transfer agent of the Corporation for the Registrable Shares with printed
certificates for the Registrable Shares covered by such Registration Statement,
which are in a form eligible for deposit with The Depository Trust Company;


(j) make available for inspection by any Holder of Registrable Shares included
in such Registration Statement, any underwriter participating in any offering
pursuant to such Registration Statement, and any attorney, accountant or other
agent retained by any such Holder or underwriter (collectively, the
“Inspectors”), all financial and other records and other information, pertinent
corporate documents and properties of any of the Corporation, its subsidiaries
and Affiliates (collectively, the “Records”), as shall be reasonably necessary
to enable them to exercise their due diligence responsibilities; provided,
however, that the Records that the Corporation determines, in good faith, to be
confidential and which it notifies the Inspectors in writing are confidential
shall not be disclosed by any Inspector, unless (i) the disclosure of such
Records is necessary to avoid or correct a misstatement in, or omission from,
such Registration Statement or Prospectus, (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction or (iii) such Records have been made generally available to the
public; provided further, however, that (A) any decision regarding the
disclosure of information pursuant to subclause (i) shall be made only after
consultation with counsel for the applicable Inspectors and the Corporation and
(B) with respect to any release of Records pursuant to subclause (ii), each
holder of Registrable Shares agrees that it shall, promptly after learning that
disclosure of such Records is sought in a court having jurisdiction, give notice
to the Corporation so that the Corporation, at the Corporation’s expense, may
undertake appropriate action to prevent disclosure of such Records; and





    - 10 -  

--------------------------------------------------------------------------------

 


(k) if such offering is an underwritten offering, enter into such agreements
(including an underwriting agreement in form, scope and substance as is
customary in underwritten offerings) and take all such other appropriate and
reasonable actions requested by the managing underwriters or the Holders of a
majority of the Registrable Shares being sold in connection therewith in order
to expedite or facilitate the disposition of such Registrable Shares, and in
such connection, (i) cause its counsel to provide opinions and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters and counsel to the Holders of the
Registrable Shares being sold), addressed to each selling Holder of Registrable
Shares covered by such Registration Statement and each of the underwriters as to
the matters customarily covered in opinions requested in underwritten offerings
and such other matters as may be reasonably requested by such counsel and
underwriters, (ii) cause its independent certified public accountants to provide
“cold comfort” letters and updates thereof (and, if necessary, any other
independent certified public accountants of any subsidiary of the Corporation or
of any business acquired by the Corporation for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each selling Holder of Registrable Shares covered by
the Registration Statement (unless such accountants shall be prohibited from so
addressing such letters by applicable standards of the accounting profession)
and each of the underwriters, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters in connection
with underwritten offerings and (iii) if requested and if an underwriting
agreement is entered into, provide indemnification provisions and procedures
reasonably requested by such underwriters. The above shall be done at each
closing under such underwriting or similar agreement, or as and to the extent
required under such agreements. The Corporation may require each Holder of
Registrable Shares covered by a Registration Statement to furnish such
information in writing regarding such Holder and such Holder’s intended method
of disposition of such Registrable Shares as it may from time to time reasonably
request in writing. If any such information is not furnished by a Holder of
Registrable Shares within a reasonable period of time after receipt of such
request, the Corporation may exclude such Holder’s Registrable Shares from such
Registration Statement. Each Holder of Registrable Shares covered by a
Registration Statement agrees that, upon receipt of any notice from the
Corporation of the happening of any event of the kind described in Section
5(c)(ii), 5(c)(iii), 5(c)(iv) or 5(c)(v) hereof, that such Holder shall
forthwith discontinue disposition of any Registrable Shares covered by such
Registration Statement or the related Prospectus until receipt of the copies of
the supplement or amendment to such Prospectus or any document incorporated or
deemed to be incorporated therein by reference, contemplated by Section 5(g)
hereof, or until such Holder is advised in writing by the Corporation that the
use of the applicable Prospectus may be resumed (such period during which
disposition is discontinued being an “Interruption Period”) and, if requested by
the Corporation, the Holder shall deliver to the Corporation (at the expense of
the Corporation) all copies then in its possession, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
Registrable Shares at the time of receipt of such request. Each Holder of
Registrable Shares covered by a Registration Statement further agrees not to
utilize any material other than the applicable current preliminary prospectus or
Prospectus in connection with the offering and/or sale of such Registrable
Shares.





    - 11 -  

--------------------------------------------------------------------------------

 


Section 6. Registration Expenses. Whether or not any Registration Statement is
filed or becomes effective, but subject to Section 2(e) hereof, the Corporation
shall pay all costs, fees and expenses incident to the Corporation’s performance
of or compliance with this Agreement, including (i) all registration and filing
fees, including NASD filing fees, (ii) all fees and expenses of compliance with
securities or “blue sky” laws, including reasonable fees and disbursements of
counsel in connection therewith, (iii) printing expenses (including expenses of
printing certificates for Registrable Shares and of printing prospectuses if the
printing of prospectuses is requested by the Holders of the Registrable Shares
being sold or the managing underwriters, if any), (iv) messenger, telephone and
delivery expenses, (v) fees and disbursements of counsel for the Corporation,
(vi) fees and disbursements of all independent certified public accountants of
the Corporation (including expenses of any “cold comfort” letters required in
connection with this Agreement) and all other persons retained by the
Corporation in connection with such Registration Statement, (vii) reasonable
fees and disbursements of one counsel, per Registration, selected by the Holders
of a majority of the Registrable Shares being registered, to represent all such
Holders; provided, however, that, in the case of a Registration pursuant to
Section 3 hereof, the Corporation shall only be required to pay such fees and
disbursements of one counsel, per Registration, to represent all holders of
securities exercising “piggyback” registration rights in such Registration
(which counsel shall be Gusrae, Kaplan & Bruno, PLLC), (viii) fees and
disbursements of underwriters customarily paid by the issuers or sellers of
securities and (ix) all other costs, fees and expenses incident to the
Corporation’s performance or compliance with this Agreement. Notwithstanding the
foregoing, any discounts, commissions or brokers’ fees or fees of similar
securities industry professionals and any transfer taxes relating to the
disposition of the Registrable Shares by a Holder, will be payable by such
Holder and the Corporation will have no obligation to pay any such amounts.


Section 7. Underwriting Requirements. (a) Subject to Section 7(b) hereof, the
Holders shall have the right, by written notice, to require that any Demand
Registration provide for an underwritten offering.


(b) In the case of any underwritten offering pursuant to a Demand Registration,
the Holders of a majority of the Registrable Shares to be registered in
connection therewith shall select the institution or institutions that shall
manage or lead such offering, which institution or institutions shall be
satisfactory to the Corporation, in its sole and absolute discretion. In the
case of any underwritten offering pursuant to a Piggyback Registration in
connection with a public offering of Shares for the account of the Corporation,
the Corporation shall select the institution or institutions that shall manage
or lead such offering. No Holder shall be entitled to participate in an
underwritten offering unless and until such Holder has entered into an
underwriting or other agreement with such institution or institutions for such
offering in such form as the Corporation and such institution or institutions
shall determine.


Section 8. Indemnification.


(a) Indemnification by the Corporation. The Corporation shall, without
limitation as to time, indemnify and hold harmless, to the full extent permitted
by law, each Holder of Registrable Shares whose Registrable Shares are covered
by a Registration Statement or Prospectus, the shareholders, members, partners,
officers, directors and agents and employees of each of them, any other Person
acting on behalf of each such Holder, each Person who controls each such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the shareholders, members, partners, officers, directors,
agents and employees of each such controlling Person, to the fullest extent
lawful, from and against any and all losses, claims, damages, liabilities,
judgments, costs (including, without limitation, costs of investigation,
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or based upon any untrue or alleged
untrue statement of a material fact contained in such Registration Statement or
Prospectus or any amendment or supplement thereto, or any preliminary
prospectus, or arising out of or based upon any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, in the light of the
circumstances under which they were made) not misleading, except insofar as the
same are based upon information furnished in writing to the Corporation by or on
behalf of any such Holder expressly for use therein.





    - 12 -  

--------------------------------------------------------------------------------

 


(b) Indemnification by Holders. In connection with any Registration Statement in
which a Holder is participating, such Holder shall, without limitation as to
time, severally and not jointly and severally indemnify and hold harmless, to
the full extent permitted by law, the Corporation, its shareholders, directors,
officers, agents and employees, any other Person acting on behalf of the
Corporation, each Person who controls the Corporation (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) and the
shareholders, members, partners, directors, officers, agents or employees of
such controlling Persons, from and against any and all Losses arising out of or
based upon any untrue or alleged untrue statement of a material fact contained
in such Registration Statement or the related Prospectus or any amendment or
supplement thereto, or any preliminary prospectus, or arising out of or based
upon any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
Prospectus, in the light of the circumstances under which they were made) not
misleading, to the extent, but only to the extent, that such untrue or alleged
untrue statement or omission or alleged omission is based upon any information
furnished in writing by or on behalf of such Holder to the Corporation expressly
for use in such Registration Statement or Prospectus. Each Holder’s indemnity
obligations under this Section 8 shall be limited to the total sales proceeds
(net of all underwriting discounts and commissions) actually received by such
Holder in connection with the applicable offering.


(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder (an “indemnified party”), such indemnified party shall give
prompt notice to the party from which such indemnity is sought (the
“indemnifying party”) of any claim or of the commencement of any proceeding with
respect to which such indemnified party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
indemnifying party shall not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been
prejudiced by such delay or failure. The indemnifying party shall have the
right, exercisable by giving written notice to an indemnified party promptly
after the receipt of written notice from such indemnified party of such claim or
proceeding, to assume, at the indemnifying party’s expense, the defense of any
such claim or proceeding, with counsel reasonably satisfactory to such
indemnified party; provided, however, that (i) an indemnified party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party unless: (1) the indemnifying
party agrees to pay such fees and expenses; (2) the indemnifying party fails
promptly to assume the defense of such claim or proceeding or fails to employ
counsel reasonably satisfactory to such indemnified party; or (3) the named
parties to any proceeding (including impleaded parties) include both such
indemnified party and the indemnifying party, and such indemnified party shall
have been advised by counsel that there may be one or more legal defenses
available to it that are inconsistent with those available to the indemnifying
party or that a conflict of interest is likely to exist among such indemnified
party and any other indemnified parties (in which case the indemnifying party
shall not have the right to assume the defense of such action on behalf of such
indemnified party); and (ii) subject to clause (3) above, the indemnifying party
shall not, in connection with any one such claim or proceeding or separate but
substantially similar or related claims or proceedings in the same jurisdiction,
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one firm of attorneys (together with appropriate
local counsel) at any time for all of the indemnified parties, or for fees and
expenses that are not patently unreasonable. Whether or not such defense is
assumed by the indemnifying party, such indemnified party shall not be subject
to any liability for any settlement made without its consent. The indemnifying
party shall not consent to entry of any judgment or enter into any settlement
without the consent of the indemnified party unless (i) there is no finding or
admission of any violation of any rights of any Person and no effect on any
other claims that may be made against the indemnified party, (ii) the sole
relief provided is monetary damages that are paid in full by the indemnifying
party and (iii) such judgment or settlement includes as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release, in form and substance reasonably satisfactory to the indemnified party,
from all liability in respect of such claim or litigation for which such
indemnified party would be entitled to indemnification hereunder.





    - 13 -  

--------------------------------------------------------------------------------

 


(d) Contribution. If the indemnification provided for in this Section 8 is
unavailable to an indemnified party in respect of any Losses (other than in
accordance with its terms), then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and such indemnified party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue statement of a material fact or omission or alleged
omission to state a material fact, has been taken by, or relates to information
supplied by, such indemnifying party or indemnified party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent any such action, statement or omission. The amount paid or payable by a
party as a result of any Losses shall be deemed to include any legal or other
fees or expenses incurred by such party in connection with any investigation or
proceeding. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this Section 8(d), an indemnifying party that is a Holder shall not be
required to contribute any amount which is in excess of the amount by which the
total proceeds (net of all underwriting discounts and commissions) received by
such Holder from the sale of the Registrable Shares sold by such Holder in the
applicable offering exceeds the amount of any damages that such indemnifying
party has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.


Section 9. Additional Registration Rights. The Corporation shall not, without
the consent of all of the Holders, grant to any Person any registration rights
which have priority over or are otherwise inconsistent with the registration
rights granted pursuant to this Agreement.


Section 10. Transferability of Registration Rights. The registration rights set
forth in this Agreement are transferable to any transferee or purchaser of
Registrable Shares, subject to compliance with any transfer restrictions
contained in any agreement with the Corporation. Each such transferee or
purchaser of Registrable Shares must consent in writing to be bound by the terms
and conditions of this Agreement in order to acquire the rights granted pursuant
to this Agreement. Notwithstanding anything contained herein to the contrary,
the registration rights set forth in this Agreement may be transferred to any
Affiliate of the Securityholders by the Securityholders providing written notice
of such transfer to the Corporation.
 



    - 14 -  

--------------------------------------------------------------------------------

 



Section 11. Miscellaneous. (a) Rules 144 and 144A. The Corporation covenants
that it will timely file any reports required to be filed by it under the
Securities Act and the Exchange Act so as to enable Holders holding Registrable
Shares to sell such Registrable Shares (i) without registration under the
Securities Act within the limitation of the exemptions provided by (A) Rules 144
and 144A under the Securities Act, as each such Rule may be amended from time to
time or (B) any similar rule or rules hereafter adopted by the SEC, so long as
the exemptions provided for in such Rules would otherwise be available to such
Holders at such time and/or (ii) pursuant to a registration statement on Form
S-3 (or any successor form thereto). Upon the request of any such Holder, the
Corporation will forthwith deliver to such Holder a written statement as to
whether it has complied with the reporting requirements of Rules 144 and 144A or
whether it qualifies as a registrant whose securities may be resold pursuant to
Form S-3 (or any successor form thereto).


(b) Termination. This Agreement and the obligations of the Corporation and the
Holders hereunder (other than Section 8 hereof and except with respect to rights
previously exercised in connection with a public offering pursuant to Section 2
or Section 3 hereof) shall terminate on the first date on which all of the
Holders’ shares of Common Stock can be sold, in the written opinion of counsel
for the Corporation, pursuant to subsection (k) of Rule 144 under the Securities
Act.


(c) Notices. All notices, demands, requests or other communications that may be
or are required to be given, served, or sent by any party to any other party
pursuant to this Agreement shall be in writing and shall be mailed by
first-class, registered or certified mail, return receipt requested, postage
prepaid, or transmitted by hand delivery (including delivery by internationally
recognized overnight courier), or facsimile transmission, addressed as follows:


(i)    If to the Corporation:


Allion Healthcare, Inc.
1660 Walt Whitman Road
Suite 105
Melville, NY 11747


with a copy to:


Belin Lamson McCormick Zumbach Flynn
A Professional Corporation
The Financial Center
666 Walnut, Suite 2000
Des Moines, IA 50309
Attention: Garth D. Adams, Esq.
Facsimile: (515) 558-0664





    - 15 -  

--------------------------------------------------------------------------------

 


(ii)    If to any Holder, at such Holder’s address appearing on the signature
pages hereof.



Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request or communication shall be deemed to have been duly
given at the earlier of its receipt or five (5) Business Days after being
deposited in the mail, postage prepaid, if mailed; when delivered by hand, if
personally delivered; at the earlier of its receipt or three Business Days
following dispatch, if delivered by internationally recognized overnight
courier; or upon receipt, if sent by facsimile (followed by a confirmation copy
sent by either overnight or two-day courier).


(d) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, void or
otherwise unenforceable provisions shall be null and void. It is the intent of
the parties, however, that any invalid, void or otherwise unenforceable
provisions be automatically replaced by other provisions which are as similar as
possible in terms to such invalid, void or otherwise unenforceable provisions
but are valid and enforceable to the fullest extent permitted by law.


(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and, subject to Section 10 hereof, their
respective heirs, devisees, legatees, legal representatives, successors and
assigns.


(f) No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto, their respective
successors or assigns and any other holder of Registrable Shares, and it is not
the intention of the parties to confer third-party beneficiary rights upon any
other Person other than any Person entitled to indemnity under Section 8.


(g) Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the parties hereto with respect to the subject matter
hereof.


(h) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given, unless the
Corporation has obtained the written consent of the Holders of at least a
majority in number of the Registrable Shares.


(i) Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.





    - 16 -  

--------------------------------------------------------------------------------

 


(h) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be one and the same agreement, and shall become effective
when counterparts have been signed by each of the parties and delivered to each
other party.


(i) Remedies.


(a) No remedy conferred by any of the provisions of this Agreement is intended
to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise. The
election of any one or more remedies by any party hereto shall not constitute a
waiver by any such party of the right to pursue any other available remedies.


(b) It is acknowledged that a breach of the provisions of this Agreement could
not be compensated adequately by money damages. Accordingly, any party hereto
shall be entitled, in addition to any other right or remedy available to it, to
an injunction restraining such breach or threatened breach and to specific
performance of any provisions of this Agreement, and in either case no bond or
other security shall be required in connection therewith. If any action shall be
brought in equity to enforce any of the provisions of this Agreement, none of
the parties hereto shall raise the defense that there is an adequate remedy at
law and each of the parties hereto waives any and all defenses it may have on
the ground of lack of jurisdiction or competence of the court to grant such
injunction or other equitable relief. The existence of this right will not
preclude any such Person from pursuing any other rights and remedies at law or
in equity which such Person may have.


(k) Governing Law; Consent to Jurisdiction and Venue. IN ALL RESPECTS, INCLUDING
ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF
REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. The parties to this Agreement agree that jurisdiction and venue in any
action brought by any party hereto pursuant to this Agreement shall properly
(but not exclusively) lie in any New York State court located in the City of New
York or any federal court of the United States sitting in the Southern District
of New York, located in New York County. By execution and delivery of this
Agreement, each of the parties hereto irrevocably submits to the jurisdiction of
such courts for itself or himself and in respect of its or his property with
respect to such action. THE PARTIES HERETO IRREVOCABLY AGREE THAT VENUE WOULD BE
PROPER IN ANY SUCH COURT, AND HEREBY WAIVE ANY OBJECTION THAT ANY SUCH COURT IS
AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH ACTION. The parties
further agree that the mailing by certified or registered mail, return receipt
requested, of any process required by any such court shall constitute valid and
lawful service of process against them, without necessity for service by any
other means provided by statute or rule of court. Nothing herein shall preclude
any party hereto from bringing suit or taking other legal action in any other
jurisdiction.





    - 17 -  

--------------------------------------------------------------------------------

 


(l) Calculation of Time Periods. Except as otherwise indicated, all periods of
time referred to herein shall include all Saturdays, Sundays and holidays;
provided, however, that if the date to perform the act or give any notice with
respect to this Agreement shall fall on a day other than a Business Day, such
act or notice may be timely performed or given if performed or given on the next
succeeding Business Day.


[The remainder of this page has been intentionally left blank.]




    - 18 -  

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first written above.


ALLION HEALTHCARE, INC.



By: /s/ James G. Spencer
       Name: James G. Spencer
       Title: Chief Financial Officer, Secretary and Treasurer


SECURITYHOLDERS:

 



    - 19 -  

--------------------------------------------------------------------------------

 




